DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (Figs. 2A-2B) in the reply filed on 11/22/2021 is acknowledged.
Claims 2 and 4-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Przadka (US PGpub 20050230812)
As per claim 1:
Przadka discloses in Figs. 1 & 2:
A hybrid filter device (discrete elements may form filters, para [0019]) comprising: 

an acoustic wave device including an acoustic wave resonator (chip component CB, para [0030]); 
and a passive device including an inductor element (strip conductor segments LA, providing and inductance, para [0040]) or an inductor element and a capacitance element (circuitry comprising capacitor indicated by reference symbol K); 
wherein one or both of the acoustic wave device and the passive device is mounted on the substrate (as seen in Fig. 1A), the acoustic wave device and the passive device are electrically connected to each other (as seen in Fig. 2 and as per para [0019]), and the acoustic wave device overlaps the passive device when the hybrid filter device is viewed in a direction perpendicular to one main surface of the substrate (as seen in Figs. 1A & 2).

	As per claim 3:
Przadka discloses in Figs. 1 & 2:
the acoustic wave device is mounted on the one main surface (top) or another main surface of the substrate, and the passive device is mounted on the one main surface or the other main surface on which the acoustic wave device - 56 -is not mounted (passive device is mounted on the bottom surface of the substrate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843